The case comes up on exceptions to an order of nonsuit.
The plaintiffs, a firm of architects in Augusta, Maine, prepared preliminary plans or sketches of possible proposed additions to the High School building in the defendant City. Their correspondence and dealings, whatever they were, were entirely with the Superintendent of Schools and the Superintending School Committee of Old Town. By letter dated May 9, 1929, about a month after the plaintiffs were first interested in the situation, they were notified that the Old Town Superintending School Committee had decided to accept the plans of another firm of architects and the plaintiffs’ plans and estimates were returned to them. The letter stated that “We are not yet absolutely sure of building anything this year.” Although an addition was in fact erected in the year 1929, prior to and during the period within which the plaintiffs were dealing with the Superintendent of Schools and the Superintending School Committee, no action whatever had been taken by the City of Old Town with reference to any addition to the High School building. Nothing appears in the record which could justify a finding that 'the defendant City is liable to the plaintiffs in this action to recover for their preliminary sketches.
We see no force in the plaintiffs’ contention that the Superintending School Committee had any authority under “management” and “care” as provided in Chap. 16, Sec. 37, R. S. (1916), Chap. 19, Sec. 43, R. S. (1930), by which it could hold defendant .City liable in the present case, and not only are we unable to find the slightest evidence of any ratification on its part but we also fail to find evidence in the record that it even had knowledge of the plaintiffs’ transactions or dealings with the Superintendent of Schools and the Superintending School Committee.
■ On the facts disclosed in the case, we are unable to see any principle or authority of law, statutory or otherwise, on which the plaintiffs could base a recovery from the City of Old Town. The nonsuit was properly ordered and the entry must be, Exceptions ■overruled.